Citation Nr: 0403259	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
otitis media.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Thereafter, the veteran relocated to Los 
Angeles, California, and his claims file was transferred to 
the RO in Los Angeles, California.

Pursuant to the veteran's request, he was scheduled for a 
hearing before a hearing officer at the RO in January 2003.  
The veteran did not report and, as a result of possible 
inadequate notification of the hearing, it was rescheduled 
for March 2003.  The veteran failed to report to the 
rescheduled hearing.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA and 
how it applies to unrelated claims by correspondence dated in 
July 2001 and July 2002.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board notes, however, that the record 
does not show that the veteran has been properly notified of 
the evidence necessary for a determination of whether 
compensable evaluations are warranted for right ear otitis 
media and right ear hearing loss.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the increased rating issues on 
appeal must be remanded for further development.

The most recent VA examination for the issues on appeal was 
conducted in November 1999.  However, subsequent statements 
from the veteran as well as VA treatment records reflect that 
he underwent right ear surgery in June 2002.  The Board thus 
finds that a current and comprehensive examination of the 
veteran's ears, to include degree of hearing loss, is 
necessary.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  In addition, the VCAA directs that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Accordingly, the Board finds that the 
veteran should be afforded another opportunity to undergo 
examination of the ears, to include hearing evaluation and 
testing.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be afforded the requisite period of time 
to respond.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his ears since 
November 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  

3.  After associating with the claims 
file all additional records received, the 
veteran should be afforded comprehensive 
VA audiological and ear, nose, and throat 
examinations to determine the nature and 
extent of his right ear disorders.  The 
entire claims file as well as a complete 
copy of this REMAND must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated testing should be 
completed.  The examiner should 
specifically address the degree of right 
ear hearing loss as well as whether the 
veteran's otitis media is productive of 
either suppuration or aural polyps.  The 
examination report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses 
referable to the right ear.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


